Citation Nr: 1516910	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  08-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss. 

A Travel Board hearing was held at the RO in October 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April and September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In May 2013, the Board denied entitlement for service-connection of bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted the joint motion for partial remand filed by representatives for both parties, finding that the Board had not provided adequate reasons and bases to deny the claim in light of its lack of discussion of the adequacy of the VA examinations used in support.  In accordance with the findings of the Court remand, the Board remanded the claim for further development in September 2014.  As the requested development has been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT


The Veteran does not have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter issued in September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations in January 2008, May 2012, November 2012, and October 2014.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran's service treatment records show that, at his enlistment physical examination in February 1951, the Veteran's hearing was "15/15" (or within normal limits) in both ears.  Clinical evaluation of his ears was normal.  The Veteran denied all relevant pre-service medical history.  These results were unchanged on a periodic physical examination in March 1953.  At his separation physical examination in April 1955, the Veteran's hearing was "15/15" (or within normal limits) in both ears. Clinical evaluation of his ears was normal.

A review of the Veteran's DD Form 214 shows that he was wounded in action (WIA) in Korea and was awarded the Purple Heart Medal, Korean Service Medal w/3 Stars, the Korean Presidential Unit Citation, and the United Nations Service Medal.  The DD Form 214 also shows that the Veteran served as a Radio Message Operator during active service.  A letter dated in February 1955 and included in the Veteran's claims file confirms that he was awarded the Purple Heart "for a wound received in action against the enemy on 9 October 1951 in Korea while a member of the U.S. Marine Corps."

In a September 2007 letter, A.H., M.D., stated that the Veteran had "an abnormal audiogram with a mid and high frequency sensorineural hearing loss.  I believe it is more likely than not related to military service noise exposure."

On VA ear disease examination in January 2008, the Veteran complained of bilateral hearing loss since "an enemy mortar shell exploded close to him in October of 1951."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran "was in combat in Korea for twelve months.  He was exposed to a great deal of incoming mortar shells exploding plus machine gun and rifle fire."  The Veteran stated that he had "some hearing loss" at his separation from active service "and his hearing loss has gradually increased in severity over the years."  He denied any post-service treatment for bilateral hearing loss and did not wear hearing aids.  He also denied any post-service recreational noise exposure or trauma to his ears.  He had worked in retail sales "without significant problems" and continued to do so.  He also was able to perform his activities of daily living.  Physical examination showed normal external ears and ear canals, intact bilateral tympanic membranes that were "free of scarring," normal tympanums and mastoids, no active ear disease, no infections in the middle or inner ears, no peripheral vestibular disorder, and no Meniere's.  No diagnostic or clinical testing was performed.  The VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not due to in-service noise exposure.  He provided the following rationale for this opinion: "The Veteran had much combat noise exposure in military service."  The diagnoses included bilateral hearing loss.

On VA audiology examination in January 2008, the Veteran's complaints included hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records. "This Veteran served as a rifleman and radio operator with combat service in Korea."  The VA examiner noted that the Veteran's service treatment records "indicate hearing levels were judged to be within normal limits at the time of military separation."  The Veteran denied any significant post-service occupational or recreational noise exposure.  He reported the situation of greatest difficulty for him was "[a]nnoying tinnitus in quiet situations."  The Veteran's pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        35
        25
        25
        30
LEFT
        30
        25
        20
        30
        25
 
Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 84 percent in the left ear.  The VA examiner stated, however, that the Veteran's speech discrimination scores "are far below that anticipated for this level of hearing.  Speech results are considered invalid and should not be used for rating purposes."  The diagnosis was hearing loss "not disabling (per 38 CFR 3.385 )." 

On VA examination in May 2012, the Veteran complained of hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner stated, "Speech scores show poor reliability with demonstrated communicative skills and thus are not reported and should not be used for rating purposes."  No audiometric testing results were reported.  This examiner also stated, "Responses to speech and pure-tones are inconsistent with speech reception thresholds (which are normal at both ears) and demonstrated communicative skills.  Results are considered unreliable and not reported."  The VA examiner stated further that he could not provide a medical opinion "without collection and interpretation of valid and reliable test results."

In a July 2012 addendum to the May 2012 VA examination report, the VA examiner stated that he had reviewed the Veteran's claims file.  He noted the Veteran's normal hearing levels during active service.  He also stated that he could not "locate any evidence of chronicity or continuity of care regarding hearing loss...during at least one-half century following military separation."  He stated further that, following a careful review of the available documentation, he could not "locate any information which would support the conclusion that hearing loss" is related to the Veteran's active service.  He opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of in-service noise exposure.

On VA audiology examination in November 2012, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He noted that the May 2012 audiometric testing results were considered unreliable and had not been reported.  The Veteran's pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        15
        20
        15
        25
        25
LEFT
        15
        20
        15
        25
        25
 
Speech recognition testing was considered unreliable on this exam.  Therefore, the use of speech discrimination scores is not appropriate for this Veteran.  Pure tone levels are considered sufficiently reliable and adequate for rating purposes.  Pure tone levels alone are appropriate for rating purposes.

Acoustic immitance testing was "consistent with normal middle ear status." No hearing loss was present.  The VA examiner also stated, "Audiologic results revealed bilateral hearing loss not disabling (per 38 CFR 3.385 )."  The diagnosis was hearing loss not disabling (per 38 C.F.R. § 3.385 ).

In October 2014, the Veteran was provided with a final VA audiology examination.  The examiner reviewed the Veteran's claims file, to include the prior 2008 and 2012 VA examination reports.  The Veteran's pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        25
        15
        25
        25
LEFT
        25
        25
        20
        25
        25
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The VA examiner stated "There is no disabling hearing loss present according to VA standards.  Any hearing loss present is less likely as not due to noise on active duty event.  Veteran's description of hearing loss as fluctuating with change in atmospheric pressure is not consistent with
noise-induced hearing loss.  There is no objective or subjective evidence of hearing loss in service treatment records and there is subjective evidence of normal hearing throughout active duty service treatment records."

Analysis

Based upon the evidence of record, to include the provision of an adequate VA audiological examination, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss, so the appeal must be denied.  The evidence does not show that there is a current disability for VA purposes, as there is no medical evidence of record that the Veteran's hearing loss meets the standards in accordance with 38 C.F.R. § 3.385.  This is supported by all of the Veteran's VA examinations of record, but also in particular by the October 2014 VA examination audiometric results, which did not show auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Id.  No other audiological findings showing that the Veteran's claimed bilateral hearing loss meets the standards of 38 C.F.R. § 3.385 are found in the evidence of record.  Hence, as a current bilateral hearing loss disability within VA standards is not demonstrated by the evidence of record, the claim must be denied.

The Board does note that the Veteran's speech recognition scores in the 2008 VA examination were substantially below the threshold, thereby indicating a possible disability for VA purposes.  However, as these scores were found to be unreliable by the VA examiner, such were not considered for a hearing loss in accordance with VA purposes.  

Additionally, the Veteran's left ear speech recognition score of 92, as shown in the October 2014 VA examination and determined to be an accurate representation, would be found to be indicative of a hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  However, in light of the 2014 VA examiner's opinion that this hearing loss is less likely than not related to military noise exposure, as the high frequency nature of the Veteran's hearing loss suggests a later onset, the Board finds that the speech recognition score for the left ear is most likely only related to the higher frequency hearing loss, which is at 6000 hertz and not considered for a hearing loss in accordance with VA purposes in accordance with 38 C.F.R. § 3.385.  Even granting the widest latitude to the Veteran's left ear hearing loss on the basis of his speech recognition, the 2014 VA examiner's opinion and rationale adequately explained why there is no nexus due to the nature of such hearing loss being only in the range above 6000 hertz and delayed onset after more than a half a century.  Accordingly, the claim for left ear hearing loss on the basis of speech recognition scores is also denied.










ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


